ON MOTION FOR REHEARING
ORDER
■ This cause is now submitted upon the motion for a rehearing of the order and judgment of this Court in this cause filed herein on July 27, 1962, and motion for a stay of said order, wherein Jimmy Argo was ordered to be discharged, and motion seeking and asking this Court to amend its findings and judgment.
Those several grounds in the motion, seeking to have this Court amend and stay its order, which are based upon the theory that Argo waived his right to question the belated appearance of his retained counsel, Arthur Parker, by virtue of Parker’s failure to assert the request for a continuance as a ground for the motion for a new trial, were thoroughly considered by this Court prior to its order of July 27, 1962. This Court is of the opinion that under the circumstances in this particular case and particularly in view of the testimony of Attorney Huey, Attorney Parker and Judge Gibson (all given by deposition in this case), Argo could not reasonably expect his retained counsel, Arthur Parker, to raise his own failure to appear in court —whether it was caused from dereliction of duty as the State now hints in its motion, or whether it was caused from a genuine illness — as a ground for a new trial in Argo’s behalf. The feet that Parker did not assert as a ground the fact that he failed to appear, strongly indicates to this Court that Argo might not have been fairly and completely represented on his motion for a new trial, since a more substantial reason for a new trial lay in the failure of the lawyer that was representing him on his motion for a new trial to appear timely and represent him, as he was obligated to do, on the trial of the case. This Court continues of the firm conclusion that in this particular case Argo did not waive the failure of his retained counsel to appear on the trial of his case by reason of the failure of his retained counsel to raise that fact in his motion for a new trial.
The next ground in the motion now before this Court which deserves comment is that ground wherein it is stated that Argo was not prejudiced by the failure of the trial court to grant him a continuance until his retained counsel appeared because no witnesses were subpoenaed by retained counsel to appear for the defense. This overlooks the fact that Argo’s retained counsel also represented Argo’s codefendant who was tried the day before Argo’s case was scheduled. The testimony presented to this Court shows that the same witnesses who testified in the codefendant’s case —whether their testimony was favorable or unfavorable to the defense — had been subpoenaed by the State in the codefendant’s case and were directed to appear and be available to both parties for Argo’s case. Retained counsel knew this; he had interviewed them; he had examined them in the codefendant’s case and knew exactly what their testimony was to be. Appointed counsel did not know this.
The only other ground in the motion now before this Court which deserves comment is the ground predicated upon the theory that it was Argo’s fault that retained counsel did not appear in that “retained counsel had advised petitioner, prior to trial, that he would not appear as his attorney until paid * * The evidence before this Court does not *305sustain such a contention. It is true that Argo had not fully paid his retained counsel. However, his retained counsel had not withdrawn as Argo’s attorney and had not filed any motion with the trial court seeking leave to withdraw as Argo’s attorney. To the contrary, the testimony in this case reflects that retained counsel, in Argo’s presence in open court on the day preceding Argo’s trial, advised the court that he would be present in open court at 9 a. m. on the next day to represent Argo in his case. If, as the State now infers in its motion, retained counsel failed to appear timely because Argo had not completely paid his attorney’s fee, then the law does not permit such conduct on the part of officers of the court when said conduct prejudices the rights of a defendant in a criminal case. If, as the State infers, the failure of retained counsel to appear on the morning of March 17, 1960, was due to Argo’s failure to pay him, then, under the circumstances in this case, where there is no motion to withdraw as counsel and where the trial court was led to believe late on the afternoon before the trial that counsel would be present at 9 a. m. the next day, the problem becomes a disciplinary matter between the trial court and the attorney, and not a matter of the trial court’s requiring a defendant to go to trial with appointed counsel on short notice.
For the foregoing reasons and for good cause," it is the ORDER, JUDGMENT and DECREE of this Court that the motion for a rehearing in this cause be and the same is hereby denied.
It is the further ORDER, JUDGMENT and DECREE of this Court that the motion seeking to have this Court amend its findings and judgment of July 27, 1962, be and the same is hereby denied.
It is the further ORDER, JUDGMENT and DECREE of this Court that the motion for a stay of the order of this Court requiring Argo to be discharged on or before 10 a. m., August 1, 1962, be and the same is hereby denied.